             Case 4:20-cr-06041-SMJ               ECF No. 37         filed 12/01/20      PageID.75 Page 1 of 1


                                               CHARGES AND PENALTIES                                        FILED IN THE
                                                                                                        U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON
        CASE NAME: _______________________________
                   REGINALDO BELTRAN-FELIX                   4:20-CR-6041-SMJ-1
                                                   CASE NO. ______________________
                                                                                                   Dec 01, 2020
                                                     ✔                                                 SEAN F. MCAVOY, CLERK
                                     3
                 TOTAL # OF COUNTS: _______      _________FELONY     _________MISDEMEANOR     _________PETTY OFFENSE




Count            Statute                    Description of Offense                                     Penalty
                                                                           CAG not less than 10 years and no more than a life term;
                                                                           and/or $10,000,000 fine;
        21 U.S.C. §§ 841(a)(1),    Conspiracy to Distribute 50 Grams or    not less than 5 years nor more than life supervised release;
  1
        (b)(1)(A) (viii), 846      More of Actual (Pure) Methamphetamine a $100 special penalty assessment;
                                                                           denial of Certain Federal Benefits pursuant to 21 U.S.C.
                                                                           §§ 862 and 862a
                                                                           CAG not less than 10 years and no more than a life term;
                                                                           and/or $10,000,000 fine;
        21 U.S.C. § 841(a)(1), (b) Distribution of 50 Grams or More of     not less than 5 years nor more than life supervised release;
  2
        (1)(A)(viii)               Actual (Pure) Methamphetamine           a $100 special penalty assessment;
                                                                           denial of Certain Federal Benefits pursuant to 21 U.S.C.
                                                                           §§ 862 and 862a
                                                                           CAG not less than 10 years and no more than a life term;
                                                                           and/or $10,000,000 fine;
                                   Possession with Intent to Distribute 50
        21 U.S.C. § 841(a)(1), (b)                                         not less than 5 years nor more than life supervised release;
  3                                Grams or More of Actual (Pure)
        (1)(A)(viii)                                                       a $100 special penalty assessment;
                                   Methamphetamine
                                                                           denial of Certain Federal Benefits pursuant to 21 U.S.C.
                                                                           §§ 862 and 862a


        21 U.S.C. § 853            Forfeiture Allegations
